DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species I (Fig. 2-9), claims 1-7, 9-11, 13-15, in the reply filed on May 24, 2021 is acknowledged.
Claims 8 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 24, 2021.
Claim Objections
Claims 1 and 13 are objected to because of the following informalities:
 In claim 1 (line 9) and claim 13 (line 5) “spring-like material” should be corrected to --spring material--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 9-11, 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 13 both recite the limitation “without any additional springs or components”. 
spring components”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9-11, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider (US 5,551,791).
Regarding claim 1, Schneider discloses a ball socket assembly (Fig. 1-4), comprising:
	a housing (11) including at least one open end (wherein shank portion 14 of ball stud extends out of a first open end and cover plate 22 closes a second open end) and an inner bore that extends along a central axis (see Annotated Fig. 1 below);
	a ball stud, said ball stud having a ball portion (13) and a shank portion (14);

	at least one bearing (17) disposed in said inner bore and having a bearing surface which is in direct contact with said ball portion of said ball stud (as seen in the figures); and
	said at least one bearing being made of a monolithic piece of spring material (abstract states the at least one bearing is metallic, i.e. a spring material as it is known metal is used to make springs) and having a single gap (gap provided via lubrication grooves 27) and is flexed to preload said at least one bearing against said ball portion (as the ball joint undergoes operation, the at least one bearing experiences flex due to loads, shown in Fig. 3 and 4, thereby preloading the at least one bearing against the ball portion) without any additional springs or other spring components (it can be seen there are no spring components within the figures).

    PNG
    media_image1.png
    481
    736
    media_image1.png
    Greyscale


Regarding claim 2, Schneider discloses wherein said bearing surface of said at least one bearing extends at a generally constant angle relative to said central axis where it contacts said ball portion of said ball stud (see Annotated Fig. 1).
	Regarding claim 3, Schneider discloses wherein said at least one bearing is made of metal (as stated in the abstract).
	Regarding claim 9, Schneider discloses wherein said at least one open end of said housing is further defined as a first open end and a second open end and wherein said shank portion extends out of said inner bore through said first open end and wherein a cover plate closes said second open end (shank portion 14 of ball stud extends out of a first open end and cover plate 22 closes a second open end).
	Regarding claim 10, Schneider discloses wherein no washer springs are disposed in said inner bore of said housing (as seen in the figures).
	Regarding claim 11, Schneider discloses wherein said bearing surface includes a plurality of lubrication grooves (27).
	Regarding claim 13, Schneider discloses a method of making a ball socket assembly, comprising the steps of:
	inserting at least one bearing (17) that has a bearing surface into an inner bore of a housing (as seen in the figures), the bearing having a pair of end faces that are spaced from one another by a gap (see Annotated Fig. 2 below), and the at least one bearing being made of a monolithic piece of a spring material (abstract states the bearing is metallic, i.e. a spring material as it is known metal is used to make springs);
	inserting a ball portion (13) of a ball stud into the inner bore of the housing and establishing direct contact between the ball portion and the bearing surface of the at 
	flexing the at least one bearing radially outwardly to preload the at least one bearing against the ball portion of the ball stud (as the ball joint undergoes operation, the at least one bearing experiences flex due to loads, shown in Fig. 3 and 4, thereby preloading the at least one bearing against the ball portion, which causes the sections 32 of the at least one bearing to expand radially outward towards the cover plate) without any additional springs or spring components.

    PNG
    media_image2.png
    475
    409
    media_image2.png
    Greyscale


	Regarding claim 14, Schneider discloses wherein the bearing surface of the at least one bearing is generally frustoconical in shape (it can be seen in Fig. 3, 4 that the bearing surface formed by sections 32 are frustoconical).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Smith (US 4,415,291).
Regarding claim 4, Schneider does not explicitly disclose wherein the at least one bearing is made of spring steel.
Smith (Fig. 1-11) teaches of a ball socket assembly having a similar bearing (40; see Fig. 1, 3, 8, 10, 11) that is made out of spring steel (Col. 3 lines 21-26), as such assists in applying a pre-load bias to the ball stud (see abstract).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Schneider with the teachings of Smith, to have the at least one bearing be made of spring steel, as such a material is well-known within the art for the construction of ball socket bearings and would assist in biasing the ball stud.
Regarding claim 15, Schneider does not explicitly disclose wherein the at least one bearing is made of spring steel.
Smith (Fig. 1-11) teaches of a ball socket assembly having a similar bearing (40; see Fig. 1, 3, 8, 10, 11) that is made out of spring steel (Col. 3 lines 21-26), as such assists in applying a pre-load bias to the ball stud (see abstract).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Schneider with the teachings of Smith, to have the at least one bearing be made of spring steel, as such a material is well-known within the art for the construction of ball socket bearings and would assist in biasing the ball stud.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Sellers et al. (WO-2006110133; hereinafter Sellers).
Regarding claim 5, Schneider discloses wherein said at least one bearing is further defined as a first bearing (17) with a first bearing surface (formed by sections 32) that is frustoconical in shape (as seen in Fig. 3, 4) and a second bearing (16; second bearing is metallic as stated in the abstract; i.e. a spring material) with a second bearing surface and wherein said first and second bearing surfaces are in slidable contact with opposite hemispheres of said ball portion of said ball stud when said ball stud is oriented along said central axis.
Schneider does not explicitly disclose wherein said second bearing has a single gap within it, nor where said second bearing is frustoconical in shape.
Sellers (Fig. 1A-2) teaches of a similar ball socket having an upper bearing (150) that does have a single gap (160) within the bearing, allowing the upper bearing to fully engage the inner surface of the inner bore of the housing (see [0023]).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Schneider with the teachings of Sellers to have a gap within the second bearing, as a means to allow the upper bearing to fully engage the inner surface of the inner bore of the housing.
Schneider also does not disclose wherein the second bearing surface is frustoconical in shape, however, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to simply change the shape of the second bearing surface to be frustoconical in a similar fashion to the first bearing surface, as a simple means for design preference. Applicant is reminded that it has In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 6, Schneider discloses wherein said first and second bearing surfaces are disposed at different acute angles relative to said central axis from one another (as the second bearing surface is frustoconical, it will be disposed at a different acute angle relative to the central axis than the first bearing surface; it can be seen in Annotated Fig. 3 below that the angle between the first bearing surface and central axis, A1, is different than the acute angle between the second bearing surface and central axis, A2).

    PNG
    media_image3.png
    853
    711
    media_image3.png
    Greyscale

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of Sellers, as applied to claim 5 above, and further in view of Latzen (DE-857301).
Regarding claim 7, Schneider does not explicitly disclose wherein the ball socket assembly further includes a radial ring, which, in an axial direction, is disposed between said first and second bearings within said inner bore of said housing and wherein said radial ring has a third bearing surface that is in slidable contact with an equator of said ball portion of said ball stud when said ball stud is oriented along said central axis.
Latzen teaches of a similar ball socket assembly which includes a radial ring (3 Fig. 2 of Latzen) that is disposed between a first bearing (10 Fig. 2 of Latzen) and a second bearing (5 Fig. 2 of Latzen) within an inner bore of a housing (4 Fig. 2 of Latzen); the radial ring has a bearing surface that is in slidable contact with an equator of a ball portion (2 Fig. 2 of Latzen) of a ball stud, which provides the advantage of having transverse forces that act on the joint are absorbed, so that the bearings only have to absorb loading forces acting in the direction of the ball stud (see [0003] of Latzen).
	It would be obvious to one of ordinary skill prior to the effective filing date of the claimed invention to modify Schneider with the teachings of Latzen, to position a radial ring between the two bearings, such that a third bearing surface that is in slidable contact with an equator of the ball portion of the ball stud, so that transverse forces that act on the joint are absorbed and the first and second bearings only have to absorb loading forces acting in the direction of the ball stud.
Response to Arguments
The amendments to the claims filed September 21, 2021 have been received and fully considered and overcome the previous grounds of rejection. However, a 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619